Citation Nr: 0422382	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied service 
connection for PTSD.  A notice of disagreement (NOD) was 
received in July 2002.  A statement of the case (SOC) was 
issued in May 2003.  A substantive appeal was received from 
the veteran in May 2003.  In December 2003, the veteran 
testified at a hearing at the RO before the undersigned.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action on his 
part is required.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R.  § 4.125(a) [i.e., 
under the criteria of DSM-IV]; a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  If it is not shown that a veteran engaged in 
combat, his assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, official 
service records or other credible supporting evidence must 
establish his alleged service stressors.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Upon review of the claims file, the Board notes that there 
are VA outpatient treatment records present which contain a 
diagnosis of PTSD.  However, the veteran has not been given a 
VA PTSD examination which addresses the existence of the 
condition in accordance with the criteria established under 
DSM-IV.  Prior to further adjudication of the claim, such 
should be accomplished.

The Board also notes that the veteran has identified two 
specific in-service stressors as the bases for his claim for 
service connection for PTSD.  One stressor concerns his 
involvement in an automobile accident in October 1955 in 
which his chest was injured (stressor number one).  Service 
medical records document treatment given to the veteran's 
chest following an automobile accident in October 1955.  The 
other stressor concerns a collision between a gas truck and 
an Army truck which the veteran says he witnessed (stressor 
number two).  He reports that he saw many people die as a 
result of this accident.  

Stressor number one is appears verified, but no health care 
provider has indicated that the veteran has PTSD as a result 
of the October 1955 accident.  Regarding stressor number two, 
the RO has not attempted to verify this stressor through, for 
example, the U.S. Armed Services Center for Unit Records 
Research (CURR).  In the judgment of the Board, the RO should 
attempt to do so, after giving the veteran an opportunity to 
provide any additional details.

Additionally, at his hearing before the Board, the veteran 
testified that he had received treatment for a psychiatric 
condition shortly after his 1957 separation from service.  It 
does not appear that such records have been associated with 
the claims file, or that the RO has attempted to obtain such 
records.   The RO should attempt to obtain these records 
prior to further adjudication of the claim.  The veteran also 
indicated that he was receiving benefits from the Social 
Security Administration (SSA), and such benefits appeared to 
be on the basis of disability as opposed to regular social 
security.  Any records used in the determination of 
entitlement to social security benefits should also be 
associated with the claims file.

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should specifically ask the veteran to 
provide pertinent information regarding 
treatment he may have received for a 
psychiatric condition in the years 
immediately following his separation from 
military service.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although the RO may decide the claim 
within the one year period).
      
2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits, along 
with copies of all related SSA decisions.

4.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressors.  The RO should then determine 
whether any other development as to 
alleged stressor events is warranted 
under the VCAA.  If further development 
is warranted, the RO should then ask CURR 
to attempt to verify the claimed 
stressors.  The RO should provide CURR 
with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's unit 
during his period of service.

5.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disability?  

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" from 
February 1955 to February 1957 that 
caused the disorder and the evidence upon 
which was relied to establish the 
existence of the stressor(s).  

The claims folder or the pertinent 
medical records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.

6.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).
  
8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




